Citation Nr: 1702894	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 Rating Decision issued by Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran states that he was assaulted by other service members while on active duty in the Panama Canal Zone, contending that this resulted in traumatic brain injury (TBI).  March 2016 Board Hearing Trans. p. 3-7, 19.

A review of the Veteran's service treatment records reveals the Veteran sought medical care in July 1966 after having been struck on the jaw.  A jaw contusion with no fracture of the condyle was noted.  This is the only notation of any in-service injury to the Veteran's head found in the service treatment records.

The Veteran was provided a VA TBI examination in March 2010.  Following a review of the claims file and an examination of the Veteran, the VA examiner determined the Veteran's in-service injury did not constitute traumatic brain injury.  

However, at his March 2016 hearing before the Board, the Veteran testified that he received additional treatment at a hospital in Balboa in the Panama Canal Zone.  If available, these treatment records could provide detail as to the nature and severity of the Veteran's injury from the assault.  Therefore, efforts should be made to obtain these treatment records.       

The Board notes that it was unable to find information on a Balboa Hospital that was in operation in Panama during the Veteran's period of service.  Nevertheless, the Gorgas Hospital was operated by the U.S. Army in the vicinity of the Balboa section of the Panama Canal Zone during the Veteran's period of service.  As such, the Board will infer that this is the hospital to which the Veteran referred to in testimony.  

Finally, the Veteran testified to receiving treatment from multiple non-VA medical providers for conditions that he suggests could be residuals of TBI.  The Board notes that records of treatment received by the Veteran shortly after service for his neck disorder and records of treatment from providers in New York surrounding his 2005 repair of right skull based tegmental cerebrospinal fluid leak are already associated with the claims file.  However, other records mentioned in testimony, such as treatment from a private provider in Florida and on-going treatment at Rush University Hospital in Chicago are not associated with the claims file.  
  
Accordingly, the case is REMANDED for the following action:

1. Contact the organization charged with maintaining records from Gorgas Hospital, a former U.S. Army medical facility in the former Panama Canal Zone, and make appropriate requests for any records of treatment of the Veteran during the period of January 1966 through January 1968.

2. Send to the Veteran and his representative a letter requesting that the Veteran sufficiently identify any non-VA providers of medical treatment for any condition the Veteran thinks may be a residual of his possible TBI.  For each provider identified the Veteran should be asked to sign a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any relevant private medical records.

Attempt to obtain treatment records from any provider for which the Veteran provides a completed release form.

3. In the event that additional treatment records are obtained in response to items (1) and (2), return the claims file to the VA examiner who provided the March 2010 opinion for an addendum medical opinion. 

The claims file must be sent to the examiner for review.

a. The examiner should indicate whether, in light of the new evidence, it is as least as likely as not (50 percent probability or more) that the Veteran suffered TBI in service. 

b. If the examiner determines it is at least as likely as likely as not (50 percent probability or more), then the examiner should indicate whether the Veteran suffers from any TBI residuals, including addressing whether the Veteran's cerebrospinal fluid leak, anxiety, or neck disorder are TBI residuals.  

c. If the examiner determines the Veteran's cerebrospinal fluid leak is a residual of TBI, then the examiner should provide an opinion on whether 2005 procedure to repair the leak resolved the condition.  

A complete rationale should accompany any opinion provided.
The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3. After the above development has been completed, readjudicate the claim for entitlement to service connection for residuals of TBI.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a Supplemental Statement of the Case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


